      Case: 1:20-cv-05956 Document #: 56 Filed: 06/24/21 Page 1 of 2 PageID #:1295




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
 TOMI TRANCHITA,                  )
                                  )
           Plaintiff,             ) Case No. 20-cv-5956
                                  )
 v.                               ) Hon Sara L. Ellis
                                  )
 KWAME RAOUL, et al.              )
                                  )
           Defendants.            )
                                  )

                                      NOTICE OF MOTION

To:      Counsel of Record

         PLEASE TAKE NOTICE that on June 30, 2021 at 9:45 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Judge Sara L Ellis, or whoever may be
sitting in her stead, in Room 1403 of the United States District Court for the Northern District of
Illinois, 219 South Dearborn Street, Chicago, Illinois, and then and there present DEFENDANTS
CALLAHAN, FISHER, AND MOOI’S UNOPPOSED MOTION TO FILE OVERLENGTH
BRIEF INSTANTER.


                                                     Respectfully submitted,

                                                     KWAME RAOUL
                                                     Attorney General of Illinois

                                                      /s/ Mary A. Johnston
                                                     Mary A. Johnston
                                                     Office of the Illinois Attorney General
                                                     100 West Randolph Street
                                                     Chicago, Illinois 60601

                                                     Counsel for the IDNR Defendants




                                                1
    Case: 1:20-cv-05956 Document #: 56 Filed: 06/24/21 Page 2 of 2 PageID #:1296




                                CERTIFICATE OF SERVICE

I certify that on June 24, 2021, I caused a copy of the foregoing Notice of Defendants Callahan,
Fischer, and Mooi’s Unopposed Motion to File Overlength Brief Instanter to be filed
electronically on CM/ECF, which will cause a notice of filing to be sent to all counsel of record
who have entered appearances.

                                                     /s/ Mary A. Johnston




                                                2
